Citation Nr: 0201891	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  01-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The appellant claims that her late husband had recognized 
guerrilla service during World War II.  This matter is on 
appeal from a March 2001 decision by the Manila VA Regional 
Office (RO), which denied dependency and indemnity 
compensation (DIC) benefits based on a lack of basic 
eligibility for VA benefits.  

FINDING Of FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. §§ 101(2), 107(a) (West 1991); 38 C.F.R. §§ 
3.8(c)(d), 3.203(c) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The recently-enacted Veterans Claims Assistance Act of 2000 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C.A. § 5103A (West Supp. 2001).  On review of the 
complete record, the Board believes there is ample evidence 
of record to decide the current issue.  The Board is unaware 
of, and the appellant has not identified, any additional 
evidence which is necessary to make an informed decision on 
this matter.  Hence, all relevant evidence has been obtained.  
The appellant, moreover, has been accorded ample opportunity 
to present evidence and argument on her behalf.  Further, she 
has been notified of the evidence necessary to establish 
eligibility for VA benefits.  Thus, VA has satisfied its 
statutory duty to assist the appellant.  

The appellant claims entitlement to DIC benefits based on her 
deceased husband's alleged qualifying guerrilla service 
during World War II.  She submitted several affidavits, a 
list of veterans entitled to shares of the Philippine Bank, 
and other Philippine Army documents in support of her claim.  
As the appellant has been informed, however, basic 
eligibility to VA benefits is dependent on verification of 
valid military service by the U.S. Army Reserve Personnel 
Command (ARPERSCOM, formerly ARPERCEN).  ARPERSCOM certified 
in August 2001 that the appellant's deceased spouse had no 
service in the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of U.S. Armed Forces.  

Under applicable law, a "Philippine Veteran" is defined as 
one who served on active duty before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines while such forces were in the 
service of the Armed Forces of the United States, including 
recognized guerrilla service.  38 U.S.C. § 107(a); 38 C.F.R. 
§ 3.8(c).  

Service department verification is a requirement for 
establishing qualifying military service for VA benefits.  
Duro v. Derwinski, 2 Vet.App. 530, 532 (1992);  38 C.F.R. § 
3.203.  Service department findings as to qualifying service 
for such benefits are binding on VA, and any revisions of 
such findings are exclusively within the jurisdiction of the 
Board for Correction of Military Records.  See Duro, supra; 
Dacoron v. Brown, 4 Vet.App. 115, 120 (1993); 10 U.S.C. § 
1552(a).  As ARPERSCOM has certified that the veteran did not 
have qualifying service, VA is bound by that determination 
and is prohibited by its regulations from finding to the 
contrary that the veteran served in the Philippine 
Commonwealth Army or had recognized guerilla service.  
Consequently, since a legal requirement for basic eligibility 
for VA benefits is not met, the present claim fails as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility to VA benefits is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

